EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 20-24 were withdrawn as drawn to an invention non-elected without traverse, and will not be rejoined.  Therefore, they are now canceled.  See Elections/Restrictions, below.
The application has been amended as follows, with additions underlined, deletions double-bracketed or struck through, and all changes in boldface: 

20. (Canceled)
21. (Canceled)
22. (Canceled)
23. (Canceled)
24. (Canceled)


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-24 directed to inventions non-elected without traverse.  Accordingly, claims 20-24 have been cancelled.
Allowable Subject Matter
Claims 1-5, 8-13, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "moving the braid cutting wheels inward toward the reference device until the braid cutting wheels engage the reference device; monitoring the current needed to move the braid cutting wheels to determine when the braid cutting wheels engage the reference device; ... ; monitoring the current needed to move the insulation cutting blades to determine when the insulation cutting blades engage the reference device; ... ; and comparing the collected data of the blades to an expected range of data of the reference device to verify that the proper tooling has been installed in the cable preparation apparatus", in combination with the remaining claim elements as set forth in claim 1, and claims 2-5 and 8-10 depending therefrom.
The prior art does not disclose or suggest, "ii) moving the braid cutting wheels inward toward the reference device until the braid cutting wheels engage the reference device; iii) collecting data to determine when the braid cutting wheels engage the reference device; ... ; v) moving the insulation cutting blades inward toward the reference device until the insulation cutting blades engage the reference device; ...  and x) recording the average collected data to calibrate the braid cutting wheels and the insulation cutting blades", in combination with the remaining claim elements as set forth in claim 11, and claims 12-13 and 16-19 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see remarks, filed 9/24/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 8 of the reply, Examiner agrees that the amendment overcomes the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang Bin et al. (CN-206211255-U) and its English machine translation, both mailed herewith, are cited for disclosing an adjustable cable stripping device.  However, this reference lacks at least the limitations quoted in the foregoing reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852